DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 4-5, 8, 10, and 12 have been reviewed and are under consideration by this office action. Claim 6 has been cancelled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non- Final Rejection of 11/16/2020, Applicant, on 03/24/2021, amended claims. 
Response to Amendment
Applicant’s amendments are received and acknowledged.
The 101 Rejection for claims 4, 5, 8, 10, and 12 is maintained.
The 103 Rejection of claims 4, 5, 8, 10, and 12 is withdrawn.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends that that the limitations cannot be performed in the human mind and points to examples such as calculating absolute position of a GPS, detecting suspicious activity using network monitors, data encryption, and rendering halftone image of an image.

The Applicant further contends the claims do not fall under the category of organizing human activity and cites to Enfish, LLC v. Microsoft Corp and McRo, specifically regarding the improvement to computer functionality and improved technological result in conventional industry practice.
The Examiner respectfully disagrees. The claim limitations provide an improvement to the abstract idea itself and do not constitute an improvement to the technology as a whole. Examination of the claims as a whole and in terms of each claim’s limitations reveals that the claims are not directed to improving computer performance and do not recite any such benefit. The claims are directed to calculating supply cost, demand cost, and optimizing a plan and merely use a computer to improve the performance of that optimization—not the performance of a computer. (See MPEP 2106.05(a)(II)(i); A commonplace business method or mathematical algorithm being applied on a general purpose computer, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).
           The Applicant further contends, at Prong 2 of the analysis, that all additional elements must be given equal weight and highlights the limitation regarding implementing a plan.
The Examiner finds the argument unpersuasive. The additional elements of the claim are a memory, I/O device, and a processor. The abstract idea is being applied using a general purpose computer (See MPEP 2106.05(f)).
The Applicant further contends at Step 2B, that the claims are not directed towards a well-understood, routine, or conventional activity and are therefore patent-eligible. Further stating similar to Amdocs the claims recite sufficient inventive concept… that solve a technology based problem.
The Examiner respectfully disagrees and notes that the claims were rejected as “apply it” on a general purpose computer, not well-understood, routine, or conventional activities. The Examiner further notes that the fact patterns do not match those of Amdocs. Amdocs was directed towards reducing network congestions while generating accounting records, while the present claims are directed to calculating supply cost, demand cost, and optimizing a plan and merely use a computer to improve the performance of that optimization. The cited improvements are improving the abstract idea itself and do not improve the technology or technological field as a whole.
The 101 rejections are updated below and maintained.

Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	 Claims 4-5, 8, 10, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Regarding Claims 4 and 10:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 4 is directed to an article of manufacture and claim 10 is directed to a method both of which are statutory categories.
Step 2A, Prong One – Claim 1 recites a series of steps for a calculating supply costs:
calculates supply costs differentiated by demand category; 
calculates earnings which are the difference between supply costs and sales income of a predetermined demand category; and 
searches for a combination of time interval- differentiated supply sources satisfying a limiting condition, based on the earnings
calculate category earnings that includes a calculation of supply costs incurred in supplying the plurality of predetermined demand categories and of the value of earnings from supplying the plurality of predetermined demand categories;
calculate demand category-differentiated earnings in a plurality of future scenarios, determine, a combination of the time-interval supply sources for each of the plurality of demand categories, by comparing a predicted earnings spread to a predetermined value, 
wherein the predicted earnings spread is a plurality of earning corresponding to each of the plurality of future scenarios;
 calculate an optimization calculation by determining a variance of the combination of the time-interval supply sources; and 
implement a power generation plan based on the optimization calculation, such that the time-interval supply sources are not interrupted. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The claims utilize a system of at least a memory, input/output device, and a processor. The additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the calculation units are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).  The specification further supports the “apply it” analysis as seen below: 
[0020]		More specifically, for example, when a computer comprises a display device and the computer displays information on its own display device, the computer may be a management apparatus. Moreover, for example, when a first computer (a server, for example) transmits display information to a remote second computer (a display computer (a client, for example)) and the display computer displays this information (when the first computer displays information on the second computer), at least the first computer among the first computer and second computer may be the management apparatus. The management apparatus may comprise an interface unit, a storage unit and a processor unit which is connected to the interface unit and storage unit…. Moreover, the functions of the management apparatus may be provided as a result of a computer system which comprises one or more computers (a cloud computing structure, for example) executing one or more computer programs
Regarding Claim 5, the claim further narrows the abstract idea by defining constraints surrounding the searching feature.
Regarding Claims 8 and 12, the claim further narrows the abstract idea by defining constraints surrounding calculations. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
Reasons for Overcoming the Prior Art
None of the prior art of record, taken individually or in combination, teach or suggest all of the limitations of independent claims 4 and 10  to calculate category earnings that includes a calculation of supply costs incurred in supplying the plurality of predetermined demand categories and of the value of earnings from supplying the plurality of predetermined demand categories; calculate demand category-differentiated earnings in a plurality of future scenarios, determine, a combination of the time-interval supply sources for each of the plurality of demand categories, by comparing a predicted earnings spread to a predetermined value, wherein the predicted earnings spread is a plurality of earning corresponding to each of the plurality of future scenarios; calculate an optimization calculation by determining a variance of the combination of the time-interval supply sources (i.e. calculating earnings for a variety of demand categories based on a variety of supply sources and optimizing the scenarios based on variance of the supply sources). The prior art references most closely resembling Applicant’s claimed invention are as follows: 
Saito et al. (US 20170293975 A1) – describes calculating earnings from a plurality of supply costs and sales income;  searching for a combination of supply sources that satisfy a condition based on the earnings
Bain et al. (US 20190372345 A1) - describes calculating supply costs differentiated by demand categories such as customer type, geographic region, etc.
Izumi et al. (JP 2007159239 A) – describes earning spread calculations for current and futures scenarios, comparing scenarios to base scenarios, and comparing earning scenarios
Okamoto et al. (US 20160364807 A1) – describes determining income  and expenditures for supplying power using a variety of sources for a clusters of customers
KITAGISHI et al. (US 20140375126 A1) - describes supplying power using a variety of sources and generating power rate plans corresponding to a variety of sources; as well as combining the variety of sources to provide power
Andren et al. (US 20050055137 A1) – describes calculating a total accumulated energy demand dependent on the accumulated energy demands for power from every available power supply of a given energy source type providing a customer demand profile to one or more customers, and optimizing a mix of power supplies from different energy source types to meet the calculated total accumulated energy demand
Javier Silvente et al. A rolling horizon optimization framework for the simultaneous energy supply and demand planning in microgrids, Applied Energy, Volume 155, 2015, Pages 485-501, ISSN 0306-2619, https://doi.org/10.1016/j.apenergy.2015.05.090 - describes simultaneous optimization of energy generation and demand side management as a means for improved decision making
Benjamin F. Hobbs, Optimization methods for electric utility resource planning, European Journal of Operational Research, Volume 83, Issue 1,1995,Pages 1-20, (https://www.sciencedirect.com/science/article/pii/037722179400190N) – describes optimization models for planning resources with regards to  generation capacity and demand side management.

Additional relevant prior art describing systems and methods for determining a combination of supply sources and demand categories, and managing electric power supplies include: Ozog et al. (US 8364609 B2); Forbes et al. (US 20200026318 A1), and Steven et al. (US 20120296482 A1)
However the aforementioned prior art fails to clearly teach or suggest, individually or in combination, teach calculating earnings for a variety of demand categories based on a variety of supply sources and optimizing the scenarios based on variance of the supply sources.
Furthermore, neither the prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings to render the claimed invention obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624